Per Curiam,
The decree entered in this case is fully sustained by the reasons stated in the opinion of the court. By a special act of incorporation Thiel College was to be permanently located at such place in western Pennsylvania as should thereafter be determined by the trustees. After it had been permanently located by action of the trustees at Greenville, Mercer county, that place became as distinctly its only legal location as though it had been named in the charter. The plaintiffs, having contributed to a fund for the establishment and support of the college, have interests springing from their contract which differ from those of the public at large. While the Act of June 19, 1871, P. L. 1360, was not intended to permit an inquiry at the instance of a private suitor as to the validity of a charter or as to its forfeiture, it “ was intended to enlarge and mate clear the rights of individuals to inquire into the charter franchises of corporations when asserted to their individual injury Windsor Glass Co. v. Carnegie Co., 204 Pa. 459.
The decree is affirmed at the cost of the appellant.